DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-7, 10-14, 16-22, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al., US PGPUB No. 20190049970 A1, hereinafter Djuric, and further in view of Urtasun et al., US PGPUB No. 20210009163 A1, hereinafter Urtasun.
	
Regarding claim 1, Djuric discloses a method (Djuric; a method [¶ 0005]) comprising:
receiving sensor data generated by one or more sensors of a vehicle within an environment over a period of time (Djuric; the method, as addressed above, comprises receiving sensor data generated by one or more sensors of a vehicle within an environment over a period of time [¶ 0104-0106]; moreover, sensor data [¶ 0047-0048], perceiving a surround environment of a vehicle [¶ 0050-0051], and the position of the vehicle [¶ 0049]); 
based at least in part on the sensor data, determining at least one past location of an actor during the period of time (Djuric; the method, as addressed above, comprises determining at least one past location of an actor/object during the period of time [¶ 0088 and ¶ 0093-0094] based at least in part on the sensor data [¶ 0047-0048]; moreover, prediction system where previous data is utilized [¶ 0051-0053] and past state data [¶ 0058 and ¶ 0079]); 
generating a first image representative of the at least one past location of the actor (Djuric; the method, as addressed above, comprises generating a 1st image (i.e. image data) representative of the at least one past location of the actor [¶ 0061-0063]; wherein, an actor corresponds to an object further corresponding vehicle, pedestrians, bicycles, and/or other objects [¶ 0047]; moreover, an object at different points in time, as illustrate within Figs. 2A-C); 
receiving first data representative of map information corresponding to the environment (Djuric; the method, as addressed above, comprises receiving 1st data representative (i.e. trajectory confidence level) of map information corresponding to the environment [¶ 0084, ¶ 0088, and ¶ 0093], as illustrated within Fig. 8); 
generating a second image representative of the map information (Djuric; the method, as addressed above, comprises generating a 2nd image (i.e. model) representative of the map information [¶ 0083-0084 and ¶ 0093], as illustrated within Fig. 8);
applying image data representative of the first image and the second image to a deep neural network (DNN) (Djuric; the method, as addressed above, comprises applying image data representative of the 1st image and the 2nd image to a DNN [¶ 0053, ¶ 0069, and ¶ 0072-0073]);
computing, using the DNN and based at least in part on the image data, second data corresponding to a set of pathways and third data corresponding to a confidence field (Djuric; the method, as addressed above, comprises computing 2nd data corresponding to a set of pathways and 3rd data corresponding to a confidence field [¶ 0083-0086] using the DNN and based at least in part on the image data, as addressed above; wherein, output from the model is indicative of a respective way-point confidence levels associated with the way-points [¶ 0088-0090]; moreover, 1st and/or 2nd trajectory confidence levels [¶ 0093-0094]); and
determining, based at least in part on the set of pathways and the motion field, at least one future location of the actor at a future time after the period of time (Djuric; the method, as addressed above, comprises determining at least one future location of the actor at a future time after the period of time based at least in part on the set of pathways and the trajectories (i.e. motion field) [¶ 0084-0085, ¶ 0088, and ¶ 0093-0094], as illustrated within Fig. 8; moreover, an image is indicative to a location at a point of time [¶ 0061-0063]). 
Djuric fails to disclose a vector field.
However, Urtasun teaches computing, using the DNN and based at least in part on the image data, second data corresponding to a vector field and third data corresponding to a confidence field (Urtasun; computing 2nd data (i.e. trajectory/behavior forecasting) corresponding to a vector field (i.e. multiple 1D feature vectors), as illustrated within Fig. 3, and 3rd data corresponding to a distribution (i.e. confidence field) using the NN and based at least in part on the image data [¶ 0084-0086]; wherein, confidence score(s) are determined for each anchor location [¶ 0072 and ¶ 0077], a CNN are applied to images [¶ 0076], and a NN includes DNN for modeling [¶ 0111 and ¶ 0118]; moreover, one or more trajectory prediction models [¶ 0078 and ¶ 0083] are associated with a spatially aware GNN [¶ 0087-0089]); and
determining, based at least in part on the vector field and the motion field, at least one future location of the actor at a future time after the period of time (Urtasun; determining at least one future location of the actor at a future time after the period of time [¶ 0078 and ¶ 0084] based at least in part on the vector field (i.e. multiple 1D feature vectors) and the motion field (i.e. multiple motion forecasts) [¶ 0098-0100], including the use of multiple models [¶ 0101]).
Djuric and Urtasun are considered to be analogous art because both pertain to generating and/or processing data in relation with neural networking, wherein one or more computerized units are utilized in order to produce forecasting information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric, to incorporate computing, using the DNN and based at least in part on the image data, second data corresponding to a vector field and third data corresponding to a confidence field; and determining, based at least in part on the vector field and the motion field, at least one future location of the actor at a future time after the period of time (as taught by Urtasun), in order to provide an improved navigation environments for semi-autonomous systems (Urtasun; [¶ 0002-0003 and ¶ 0019-0021]).

Regarding claim 2, Djuric in view of Urtasun further discloses the method of claim 1, wherein the generating the first image includes rasterizing the past locations and the generating the second image includes rasterizing the map information (Urtasun; the generating the 1st image includes rasterizing the past locations and the generating the 2nd image includes rasterizing the map information [¶ 0072-0073 and ¶ 0076-0077]; wherein, the sensor data involves data at one or more times and locations (i.e. past locations) [¶ 0051-0052 and ¶ 0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric as modified by Urtasun, to incorporate the generating the first image includes rasterizing the past locations and the generating the second image includes rasterizing the map information (as taught by Urtasun), in order to provide an improved navigation environments for semi-autonomous systems (Urtasun; [¶ 0002-0003 and ¶ 0019-0021]).

Regarding claim 3, Djuric in view of Urtasun further discloses the method of claim 1, wherein the map information is oriented with respect to a location of the vehicle and an orientation of the vehicle at a latest time within the period of time (Djuric; the map information is oriented with respect to a location of the vehicle and an orientation of the vehicle at a latest time within the period of time [¶ 0023-0025 and ¶ 0030]; wherein, a plurality of images at a plurality of times [¶ 0061-0063]). 

Regarding claim 5, Djuric in view of Urtasun further discloses the method of claim 1, wherein the first image and the second image are rasterized in a top-down view (Djuric; the 1st image and the 2nd image are rasterized in a top-down/overhead view [¶ 0023, ¶ 0048, and ¶ 0106]; moreover, BEV images [¶ 0059]).

Regarding claim 6, Djuric in view of Urtasun further discloses the method of claim 1, wherein at least one point within the pathways corresponds to a motion vector representative of a past location of the actor at a time prior to the future time and after the period of time (Djuric; at least one point/way-point within the set of pathways corresponds to a trajectory (i.e. motion vector) representative of a past location of the actor at a time prior to the future time and after the period of time [¶ 0084-0085, ¶ 0088, and ¶ 0093-0094], as illustrated within Fig. 8; moreover, an image and object(s) within the image is/are indicative to a location at a point in time [¶ 0061-0063], as illustrate within Figs. 2A-C).
Urtasun further teaches at least one point within the vector field corresponds to a motion vector representative of a past location of the actor at a time prior to the future time and after the period of time (Urtasun; at least one point within the vector field (i.e. multiple 1D feature vectors) corresponds to a motion vector representative of a past location of the actor at a time prior to the future time and after the period of time (i.e. a number of steps in time) [¶ 0078, ¶ 0086, and ¶ 0089]; wherein, perception data describes current and/or past location for given time / time period [¶ 0056] in relation with predicted motion trajectory over time [¶ 0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric as modified by Urtasun, to incorporate at least one point within the vector field corresponds to a motion vector representative of a past location of the actor at a time prior to the future time and after the period of time (as taught by Urtasun), in order to provide an improved navigation environments for semi-autonomous systems (Urtasun; [¶ 0002-0003 and ¶ 0019-0021]).

Regarding claim 7, Djuric in view of Urtasun further discloses the method of claim 1, wherein at least one point within the confidence field corresponds to a confidence that the point corresponds to the at least one future location of the actor (Djuric; at least one point/way-point within the confidence field corresponds to a confidence that the point/way-point corresponds to the at least one future location of the actor [¶ 0088-0089 and ¶ 0093-0094], as illustrated within Fig. 8; moreover, a way-point confidence level [¶ 0085-0086]).  


Regarding claim 10, Djuric in view of Urtasun further discloses the method of claim 1, wherein the map information includes locations of at least one of lanes, exits, merges, or intersections (Djuric; the map information, as addressed within the parent claim(s), includes locations of at least one of lanes, merges, or intersections [¶ 0023 and ¶ 0083-0084], as illustrated within Fig. 8).  

Regarding claim 11, Djuric in view of Urtasun further discloses the method of claim 10, wherein the map information further includes at least one of a free-space boundary location or wait condition information (Djuric; the map information, as addressed within the parent claim(s), further includes at least one of a lane and/or road (i.e. free-space boundary location) or traffic control (i.e. wait condition, control signs, control lights) information [¶ 0023]).  

Regarding claim 12, Djuric in view of Urtasun further discloses the method of claim 1, wherein:
the second data is computed using a first stream of layers of the DNN (Urtasun; the 2nd data is computed using a 1st stream of layers of the DNN [¶ 0072 and ¶ 0076-0077]; wherein, the NN includes DNN for modeling [¶ 0111 and ¶ 0118]); and 
the third data is computed using a second stream of layers of the DNN different from the first stream of layers (Urtasun; the 3rd data is computed using a 2nd stream of layers of the DNN different from the 1st stream of layers [¶ 0072 and ¶ 0076-0077]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric as modified by Urtasun, to incorporate wherein: the second data is computed using a first stream of layers of the DNN; and the third data is computed using a second stream of layers of the DNN different from the first stream of layers (as taught by Urtasun), in order to provide an improved navigation environments for semi-autonomous systems (Urtasun; [¶ 0002-0003 and ¶ 0019-0021]).

Regarding claim 13, Djuric in view of Urtasun further discloses the method of claim 12, wherein the DNN is trained to compute the second data using a first loss function and to compute the third data using a second loss function different from the first loss function (Urtasun; the DNN is trained [¶ 0024-0025, ¶ 0099, and ¶ 0101] to compute the 2nd data using a 1st loss function and to compute the 3rd data using a 2nd loss function different from the 1st loss function [¶ 0032-0033]; wherein, a loss function is implicitly applied to each NN respectively; moreover, data computed through NN [¶ 0072 and ¶ 0076-0077] and machine-learned computing [¶ 0120-0122]).  

Regarding claim 14, Djuric in view of Urtasun further discloses the method of claim 1, wherein a loss function used to train the DNN factors in a weight for each instance of training data based at least in part on a relevance of the instance (Djuric; a loss function used to train the DNN factors in a weight for each instance of training data based at least in part on a relevance of the instance [¶ 0090-0092]; moreover, training techniques are used to train the model to predict one or more future locations [¶ 0027 and ¶ 0053]).  

Regarding claim 16, Djuric in view of Urtasun further discloses the method of claim 1, wherein the at least one future location is determined using clustering (Djuric; the at least one future location is determined using clustering [¶ 0084-0086], as illustrated within Fig. 8; moreover, way-point confidence [¶ 0088] and trajectory confidence [¶ 0089-0090 and ¶ 0093]), the clustering including: 
determining a number of points within the confidence field above a threshold confidence value (Djuric; the clustering, as addressed above, includes determining a number of points/way-points within the confidence field above a threshold confidence value [¶ 0085-0088]);
determining a centroid of the number of points (Djuric; the clustering, as addressed above, includes determining a centroid of the number of points/way-points [¶ 0085-0088]); and 
using the centroid to determine the at least one future location (Djuric; the clustering, as addressed above, includes using the centroid to determine the at least one future location [¶ 0085, ¶ 0088-0089, and ¶ 0093-0094]).  

Regarding claim 17, Djuric in view of Urtasun further discloses the method of claim 1, wherein the at least one future location (Djuric; the at least one future location, as addressed within the parent claim(s)) is determined by: 
determining, based at least in part on a plurality of motion vectors within the set of pathways corresponding to another future time after the future time, a plurality of points in the confidence field corresponding to the future time (Djuric; determining a plurality of points/way-points [¶ 0085-0086] in the confidence field corresponding to the future time based at least in part on a plurality of trajectories (i.e. motion vectors) within the set of pathways corresponding to another future time after the future time [¶ 0086 and ¶ 0093], as illustrated within Fig. 8); 
computing a weighted average of confidence values from the confidence field corresponding to the plurality of points (Djuric; computing a level (i.e. weighted average) of confidence values from the confidence field corresponding to the plurality of points/way-points [¶ 0034, ¶ 0088-0089, and ¶ 0093]; moreover, determining a way-point confidence level of a way-point [¶ 0086-0087]); and 
using the weighted average to determine the at least one future location corresponding to the future time (Djuric; using the level (i.e. weighted average) to determine the at least one future location corresponding to the future time [¶ 0088-0089 and ¶ 0093-0094]).  
Urtasun further teaches a plurality of motion vectors within the vector field corresponding to another future time after the future time (Urtasun; a plurality of motion vectors within the vector field corresponding to another future time after the future time [¶ 0078, ¶ 0086, and ¶ 0089]; wherein, perception data describes current and/or past location for given time / time period [¶ 0056] in relation with predicted motion over time [¶ 0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric as modified by Urtasun, to incorporate a plurality of motion vectors within the vector field corresponding to another future time after the future time (as taught by Urtasun), in order to provide an improved navigation environments for semi-autonomous systems (Urtasun; [¶ 0002-0003 and ¶ 0019-0021]).

Regarding claim 18, Djuric in view of Urtasun further discloses the method of claim 1, further comprising identifying verified training data instances from a collection of training data (Djuric; identifying verified training data instances from a collection of training data [¶ 0053]) by:
analyzing the collection of training data using at least one of another deep neural network (DNN) trained for data mining, a heuristic, or a statistical model (Djuric; analyzing the collection of training data using at least one of another deep neural network (DNN) trained for data mining, a heuristic, or a statistical model [¶ 0132 and ¶ 0134-0137]);
determining, based at least in part on the analyzing, training data instances (Djuric; determining training data instances based at least in part on the analyzing [¶ 0134-0137]); and
verifying the training data instances to generate the verified training data instances (Djuric; verifying/supervising the training data instances to generate the verified training data instances [¶ 0134-0137]).

Regarding claim 19, Djuric in view of Urtasun further discloses the method of claim 18, further comprising training the DNN using the verified training data instances and additional training data instances (Djuric; training the DNN using the verified/supervised training data instances and additional training data instances [¶ 0134-0137]), the training including weighting the verified training data instances differently from the additional training data instances (Djuric; training including weighting the verified/supervised training data instances differently from the additional training data instances [¶ 0134-0137]; wherein, weighting is implicit, given error handing [¶ 0134 and ¶ 0137]).  

Regarding claim 20, Djuric discloses a method (Djuric; a method [¶ 0005]) comprising: 
computing, using a neural network, first data representative of a first confidence map corresponding to a first future time (Djuric; computing 1st data representative [¶ 0069 and ¶ 0072-0073] of a 1st confidence map (i.e. 1st trajectory confidence level), as illustrated within Fig. 8, corresponding to a 1st future time [¶ 0084-0086] using a NN [¶ 0053 and ¶ 0069-0070]; moreover, plurality of images indicative of state information over time [¶ 0061-0063], as illustrated within Figs. 2A-C; wherein, output from the model is indicative of a respective way-point confidence levels associated with the way-points [¶ 0088-0090]; moreover, 1st and/or 2nd trajectory confidence levels [¶ 0093-0094]), second data representative of a second confidence map corresponding to a second future time after the first future time (Djuric; 2nd data representative [¶ 0069 and ¶ 0072-0073] of a 2nd confidence map (i.e. 2nd trajectory confidence level) corresponding to a 2nd future time after the 1st future time [¶ 0083, ¶ 0088, and ¶ 0093]; wherein, time before or after is implicit, given one or more states associated with a plurality of times for a vehicle and its surroundings [¶ 0061-0063 and ¶ 0065-0067] and states of predicted trajectory [¶ 0088 and ¶ 0093-0094]), and third data representative of a vector field corresponding to the second future time (Djuric; implicit 3rd data representative of a set of pathways corresponding to the 2nd future time [¶ 0084-0085, ¶ 0088, and ¶ 0093-0094], as illustrated within Fig. 8);
determining one or more second points on the second confidence map that indicate a second future location of the actor (Djuric; determining one or more 2nd  points/way-points on the 2nd confidence map that indicate a 2nd future location of the actor [¶ 0084-0085, ¶ 0088-0089, and ¶ 0093], as illustrated within Fig. 8); 
determining one or more pathways from the set of pathways corresponding to the one or more second points (Djuric; determining one or more pathways from the set of pathways corresponding to the one or more 2nd points/way-points [¶ 0088-0090 and ¶ 0093], as illustrated within Fig. 8), the one or more pathways each representative of predicted locations of the actor in the first confidence map (Djuric; the one or more pathways each representative of predicted locations of the actor in the 1st  confidence map [¶ 0088-0090 and ¶ 0093], as illustrated within Fig. 8); 
determining, based at least in part on the one or more pathways, one or more first points on the first confidence map (Djuric; determining one or more 1st points/way-points on the 1st confidence map based at least in part on the one or more pathways [¶ 0088-0090 and ¶ 0093], as illustrated within Fig. 8); and 
determining a first future location of the actor prior to the second future location based at least in part on the one or more first points (Djuric; determining a 1st future location of the actor prior to the 2nd future location based at least in part on the one or more 1st points/way-points [¶ 0084-0085, ¶ 0088, and ¶ 0093-0094], as illustrated within Fig. 8).
Djuric fails to disclose one or more vectors from the vector field.
However, Urtasun teaches third data representative of a vector field corresponding to the second future time (Urtasun; 3rd data (i.e. trajectory/behavior forecasting) representative of a vector field (i.e. multiple 1D feature vectors) corresponding to the 2nd future time [¶ 0078 and ¶ 0084-0086], as illustrated within Fig. 3);
determining one or more vectors from the vector field corresponding to the one or more second points (Urtasun; determining one or more vectors from the vector field (i.e. multiple 1D feature vectors) corresponding to the one or more 2nd points [¶ 0078 and ¶ 0084-0086]), the one or more vectors each representative of predicted locations of the actor in the first confidence map (Urtasun; the one or more vectors each representative of predicted locations of the actor in the 1st distribution space (i.e. confidence map) [¶ 0078 and ¶ 0084-0086]; wherein, confidence score(s) are determined for each anchor location [¶ 0072 and ¶ 0077], a CNN are applied to images [¶ 0076], and a NN includes DNN for modeling [¶ 0111 and ¶ 0118]; moreover, one or more trajectory prediction models [¶ 0078 and ¶ 0083] are associated with a spatially aware GNN [¶ 0087-0089]); 
determining, based at least in part on the one or more vectors, one or more first points on the first confidence map (Urtasun; determining one or more 1st points [¶ 0072-0073 and ¶ 0076-0077] on the 1st distribution space (i.e. confidence map) based at least in part on the one or more vectors [¶ 0084-0086]).
Djuric and Urtasun are considered to be analogous art because both pertain to generating and/or processing data in relation with neural networking, wherein one or more computerized units are utilized in order to produce forecasting information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric, to incorporate third data representative of a vector field corresponding to the second future time; determining one or more vectors from the vector field corresponding to the one or more second points, the one or more vectors each representative of predicted locations of the actor in the first confidence map; determining, based at least in part on the one or more vectors, one or more first points on the first confidence map (as taught by Urtasun), in order to provide an improved navigation environments for semi-autonomous systems (Urtasun; [¶ 0002-0003 and ¶ 0019-0021]).

Regarding claim 21, Djuric in view of Urtasun further discloses the method of claim 20, wherein the computing the first data is using a first head of the neural network and the computing the second data is using a second head of the neural network (Djuric; the computing the 1st data is using a 1st head (i.e. generator) of the NN and the computing the 2nd data is using a 2nd head (i.e. discriminator) of the NN [¶ 0137]).

Regarding claim 22, Djuric in view of Urtasun further discloses the method of claim 20, wherein the map information and the prior locations are oriented from a top-down perspective and with respect to a location of an ego-vehicle prior to being applied to the neural network (Djuric; the map information [¶ 0023] and the prior locations [¶ 0025-0026] are oriented from a top-down perspective and with respect to a location of an ego-vehicle prior to being applied to the neural network [¶ 0084-0085, ¶ 0088-0089, and ¶ 0093], as illustrated within Fig. 8).  

Regarding claim 24, Djuric in view of Urtasun further discloses the method of claim 20, wherein the determining the first future location includes performing clustering on values corresponding to the one or more first points (Djuric; the determining the 1st  future location, as addressed within the parent claim(s), includes performing clustering on values corresponding to the one or more 1st points/way-points [¶ 0084-0086], as illustrated within Fig. 8; moreover, way-point confidence [¶ 0088] and trajectory confidence [¶ 0089-0090 and ¶ 0093]).  

Regarding claim 25, Djuric in view of Urtasun further discloses the method of claim 20, wherein the determining the first future location includes determining a weighted average of values corresponding to the one or more first points (Djuric; the determining the 1st future location, as addressed within parent claim(s), includes determining a level (i.e. weighted average) of values corresponding to the one or more 1st points/way-points [¶ 0034, ¶ 0088-0089, and ¶ 0093]; moreover, determining a way-point confidence level of a way-point [¶ 0086-0087]).  

Regarding claim 26, Djuric in view of Urtasun further discloses the method of claim 20, wherein the computing the first data and the computing second data is based at least in part third data representative of map information and fourth data representative of prior locations of an actor being applied to the neural network (Djuric; the computing the 1st data and the computing 2nd data is based at least in part 3rd data representative of map information [¶ 0069 and ¶ 0072-0073] and 4th data representative of prior locations of an actor being applied to the NN [¶ 0053 and ¶ 0069-0070]), the third data and the fourth data applied to the neural network as image data (Djuric; the 3rd data and the 4th data applied to the NN as image data [¶ 0053 and ¶ 0069-0070]).  

Regarding claim 27, Djuric in view of Urtasun further discloses the method claim 26, wherein the computing the first data and the computing the second data is further based at least in part on fifth data representative of state information of an actor being applied to the neural network (Djuric; the computing the 1st data and the computing the 2nd data is further based at least in part on 5th data representative of state information of an actor being applied to the NN [¶ 0069 and ¶ 0072-0073]; moreover, computing state data through imaging [¶ 0053 and ¶ 0061-0063]).  

Regarding claim 28, Djuric in view of Urtasun further discloses the method of claim 20, further comprising generating a predicted future trajectory for the actor based at least in part on the first future location and the second future location (Djuric; generating a predicted future trajectory for the actor based at least in part on the 1st future location and the 2nd future location [¶ 0084-0085, ¶ 0088-0089, and ¶ 0093], as illustrated within Fig. 8).  

Regarding claim 29, Djuric discloses a system (Djuric; a system [¶ 0038 and ¶ 0053-0054], as illustrated within Fig. 1) comprising:
one or more sensors of a vehicle to generate sensor data (Djuric; the system, as addressed above, comprises one or more sensors of a vehicle to generate sensor data [¶ 0047-0048]; moreover, perceiving a surround environment of a vehicle [¶ 0050-0051] and the position of the vehicle [¶ 0049]); 
a computing device including one or more processing devices and one or more memory devices communicatively coupled to the one or more processing devices storing programmed instructions thereon (Djuric; the system, as addressed above, comprises a computing device including one or more processing devices and one or more memory devices communicatively coupled to the one or more processing devices storing programmed instructions thereon [¶ 0040 and ¶ 0045]; moreover, computer-readable instructions executed by the one or more processor associated with a vehicle computing system [¶ 0116-0118], operations computing system [¶ 0122-0124], and machine learning computer system [¶ 0128-0130]), which when executed by the processor causes the instantiation (Djuric; when executed by the processor, as addressed above, causes the instantiation of tasks [¶ 0006-0007 and ¶ 0045]) of: 
an image generator to generate a first image representative of map information and a second image representative of one or more prior locations of an actor (Djuric; the execution by the processor, as addressed above, causes the instantiation of an image generator to generate a 1st image representative of map information and a 2nd image representative of one or more prior locations of an actor/object [¶ 0047-0048 and ¶ 0054]; moreover, generating state data that describes current and/or past states of an object within the surrounding environment of the vehicle [¶ 0021 and ¶ 0025]; such that, map information and location predictions are connected [[¶ 0084-0085, ¶ 0088, and ¶ 0093]); 
a neural network executor to compute (Djuric; the execution by the processor, as addressed above, causes the instantiation of a NN executor to compute [¶ 0053]; wherein, a model includes a CNN configured to receive one or more features of a plurality images to compute/determine a prediction trajectory [¶ 0069 and ¶ 0072-0073]), using a neural network and based at least in part on the first image and the second image (Djuric; using a NN and based at least in part on the 1st image and the 2nd image [¶ 0069-0070]; moreover, plurality of images indicative of state information over time [¶ 0061-0063], as illustrated within Figs. 2A-C; and moreover, generating a combined data set [¶ 0064] of surrounding environment data [¶ 0065-0067], as illustrated within Figs. 3A-C):
a first confidence map corresponding to a first future time (Djuric; the NN executor, as addressed above, to compute a 1st confidence map (i.e. 1st trajectory confidence level), as illustrated within Fig. 8, corresponding to a 1st future time [¶ 0084-0086] using a neural network and based at least in part on the 1st image and the 2nd image, as addressed above; wherein, output from the model is indicative of a respective way-point confidence levels associated with the way-points [¶ 0088-0090]; moreover, 1st and/or 2nd trajectory confidence levels [¶ 0093-0094]); 
a second confidence map corresponding to a second future time after the first future time (Djuric; the NN executor, as addressed above, to compute a 2nd confidence map (i.e. 2nd trajectory confidence level), as illustrated within Fig. 8, corresponding to a 2nd future time after the 1st future time [¶ 0083, ¶ 0088, and ¶ 0093]; wherein, time before or after is implicit, given one or more states associated with a plurality of times for a vehicle and its surroundings [¶ 0061-0063 and ¶ 0065-0067] and states of predicted trajectory [¶ 0088 and ¶ 0093-0094]); and 
a set of pathways corresponding to the second future time (Djuric; a set of pathways [¶ 0083-0085] corresponding to the 2nd future time [¶ 0088 and ¶ 0093-0094], as illustrated within Fig. 8; wherein, set of pathways correspond to all waypoints associated with all trajectories are used to produce confidences [¶ 0086]);
a future location determiner (Djuric; a future location determiner (i.e. prediction system, model) [¶ 0052-0054]; moreover, an image is indicative to a location at a time [¶ 0061-0063]) to:
determine one or more points on the second confidence map that indicate a second future location of the actor (Djuric; the future location determiner (i.e. prediction system, model), as addressed above, to determine one or more points/way-points on the 2nd confidence map (i.e. 2nd trajectory confidence level) that indicate a 2nd future location of the actor/object [¶ 0084-0085, ¶ 0088, and ¶ 0093-0094], as illustrated within Fig. 8; moreover, location associated with time [¶ 0061-0063]);
determine one or more pathways from the set of pathways corresponding to the one or more points (Djuric; the future location determiner (i.e. prediction system, model), as addressed above, to determine one or more pathways (i.e. predicted trajectories) from the set of pathways [¶ 0088 and ¶ 0093-0094] corresponding to the one or more points/way-points [¶ 0083 and ¶ 0086-0087], as illustrated within Fig. 8); and 
determine a first future location of the actor prior to the second future location based at least in part on the one or more pathways and the first confidence map (Djuric; the future location determiner (i.e. prediction system, model), as addressed above, to determine a 1st future location of the actor/object prior to the 2nd future location based at least in part on the one or more pathways (i.e. predicted trajectories) and the 1st confidence map [¶ 0084-0085, ¶ 0088, and ¶ 0093-0094], as illustrated within Fig. 8); and 
a trajectory generator to generate a trajectory for the actor using the first future location and the second future location (Djuric; the NN executor, as addressed above, to a trajectory generator (i.e. model, prediction system) to generate a trajectory for the actor/object using the 1st future location and the 2nd future location [¶ 0084-0085, ¶ 0088, and ¶ 0093-0094], as illustrated within Fig. 8).
	Djuric fails to disclose one or more vectors from a vector field.
	However, Urtasun teaches a vector field corresponding to a future time (Urtasun; a vector field (i.e. multiple 1D feature vectors) corresponding to a future time [¶ 0078, ¶ 0084, and ¶ 0098-0100]);
determine one or more vectors from the vector field corresponding to the one or more points (Urtasun; determine one or more vectors from the vector field (i.e. multiple 1D feature vectors) corresponding to the one or more points [¶ 0078 and ¶ 0084-0086]); and
determine a first future location of the actor prior to the second future location based at least in part on the one or more vectors and the first confidence map (Urtasun; determine a 1st future location of the actor prior to the 2nd future location [¶ 0072-0073 and ¶ 0076-0077] based at least in part on the one or more vectors and the 1st distribution space (i.e. confidence map) [¶ 0084-0086]).
Djuric and Urtasun are considered to be analogous art because both pertain to generating and/or processing data in relation with neural networking, wherein one or more computerized units are utilized in order to produce forecasting information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric, to incorporate a vector field corresponding to a future time; determine one or more vectors from the vector field corresponding to the one or more points; and determine a first future location of the actor prior to the second future location based at least in part on the one or more vectors and the first confidence map (as taught by Urtasun), in order to provide an improved navigation environments for semi-autonomous systems (Urtasun; [¶ 0002-0003 and ¶ 0019-0021]).



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of Urtasun as applied to claim(s) 1 above, and further in view of Urban et al., US PGPUB No. 20210327113 A1, hereinafter Urban.

	 
Regarding claim 4, Djuric in view of Urtasun further discloses the method of claim 1, wherein the first image is oriented with a location of the vehicle (Djuric; the 1st image is oriented with a location of the vehicle [¶ 0088-0089 and  ¶ 0093]; wherein, an image is indicative to a location at a time [¶ 0061-0063]), and the at least one past location of the actor is oriented within the first image with respect to the location of the vehicle (Djuric; the at least one past location of the actor is oriented within the 1st image with respect to the location of the vehicle [¶ 0088 and ¶ 0093-0094]; moreover, prediction system where previous data is utilized [¶ 0051-0053] and past state data [¶ 0058 and ¶ 0079]). 
Djuric in view of Urtasun fails to disclose image is oriented with a location of the vehicle at its center.
However, Urban teaches the first image is oriented with a location of the vehicle at its center (Urban; the 1st image is oriented with a location of the vehicle at its center [¶ 0006 and ¶ 0063], as illustrated within Fig. 1). 
Djuric in view of Urtasun and Urban are considered to be analogous art because they pertain to generating and/or processing data in relation with neural networking, wherein one or more computerized units are utilized in order to produce forecasting information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric as modified by Urtasun, to incorporate the first image is oriented with a location of the vehicle at its center (as taught by Urban), in order to provide up-to-date image information during operating situations (Urban; [¶ 0014-0016]).



Claim(s) 8, 9, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of Urtasun as applied to claim(s) 1, 14, and 20 above, and further in view of Choi et al., US PGPUB No. 20180124423 A1, hereinafter Choi.

Regarding claim 8, Djuric in view of Urtasun further discloses the method of claim 1, wherein the neural network includes a recurrent neural network (RNN) (Djuric; the NN includes a RNN [¶ 0027 and ¶ 0053]), and further wherein:
the RNN includes at least a first encoder-decoder architecture (Djuric; the RNN implicitly includes at least a 1st encoder-decoder architecture [¶ 0027 and ¶ 0053]; wherein, RNN includes a encoder-decoder architecture implicitly, given the known construction of a recurrent neural network [¶ 0053]); and 
the RNN includes a second encoder-decoder architecture (Djuric; the RNN implicitly includes a 2nd encoder-decoder architecture [¶ 0027 and ¶ 0053]).
Djuric as modified by Urtasun fails to disclose encoder-decoder architecture that receives, as input, the one or more past locations of the actor; and 
encoder-decoder architecture that receives, as input, one or more predicted future locations of the actor as output from the first encoder- decoder architecture of a third encoder-decoder architecture of the RNN.
However, Choi teaches the neural network includes a recurrent neural network (RNN) (Choi; the NN includes a RNN [¶ 0020-0021]), and further wherein:
the RNN includes at least a first encoder-decoder architecture that receives, as input, the one or more past locations of the actor (Choi; the RNN includes at least a 1st encoder-decoder architecture [¶ 0033-0034], as illustrated within Fig. 4, that receives the one or more past locations/trajectories of the actor as input [¶ 0030 and ¶ 0032]; moreover, past trajectories [¶ 0020, ¶ 0023, and ¶ 0028]); and 
the RNN includes a second encoder-decoder architecture that receives, as input, one or more predicted future locations of the actor as output from the first encoder- decoder architecture of a third encoder-decoder architecture of the RNN (Choi; the RNN implicitly includes a 2nd encoder-decoder architecture that receives, as input, one or more predicted future locations of the actor as output from the 1st encoder-decoder architecture of a 3rd  encoder-decoder architecture of the RNN [¶ 0033-0034, ¶ 0036, and ¶ 0042-0044], as illustrated within Figs. 4-5).
Djuric in view of Urtasun and Choi are considered to be analogous art because they pertain to generating and/or processing data in relation with neural networking, wherein one or more computerized units are utilized in order to produce forecasting information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric as modified by Urtasun, to incorporate the neural network includes a recurrent neural network (RNN), and further wherein: the RNN includes at least a first encoder-decoder architecture that receives, as input, the one or more past locations of the actor; and the RNN includes a second encoder-decoder architecture that receives, as input, one or more predicted future locations of the actor as output from the first encoder- decoder architecture of a third encoder-decoder architecture of the RNN (as taught by Choi), in order to provide an optimized prediction as an aid to dangerous activities (Choi; [¶ 0015-0019]).

Regarding claim 9, Djuric in view of Urtasun and Choi further discloses the method of claim 8, wherein state information computed using the first encoder-decoder architecture is shared with the second encoder-decoder architecture (Choi; state information computed using the implicit 1st encoder-decoder architecture is shared [¶ 0033-0034 and ¶ 0036] with the implicit 2nd encoder-decoder architecture [¶ 0042-0044], as illustrated within Figs. 4-5; moreover, information is shared between modules [¶ 0020-0022], as illustrated within Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric as modified by Urtasun and Choi, to incorporate state information computed using the first encoder-decoder architecture is shared with the second encoder-decoder architecture (as taught by Choi), in order to provide an optimized prediction as an aid to dangerous activities (Choi; [¶ 0015-0019]).

Regarding claim 15, Djuric in view of Urtasun further discloses the method of claim 14, wherein the relevance is determined (Djuric; the relevance is determined, as addressed within the parent claim(s)) based at least in part on at least one of: 
a standard deviation of velocities of at least one actor in the instance of the training data (Djuric; the relevance is determined, as addressed above, based on actives of at least one actor in the instance of the training data [¶ 0088-0089]); 
a ratio of standard deviation in longitudinal directions and lateral directions of at least one actor in the instance of the training data; or 
a change in standard deviation of velocities of at least one actor in the instance of the training data.
Djuric in view of Urtasun fails to disclose a standard deviation of velocities.
However, Choi teaches a standard deviation of velocities of at least one actor in the instance of the training data (Choi; a standard deviation [¶ 0028-0029] of velocities of at least one actor in the instance of the training data [¶ 0032-0033 and ¶ 0044]). 
Djuric in view of Urtasun and Choi are considered to be analogous art because they pertain to generating and/or processing data in relation with neural networking, wherein one or more computerized units are utilized in order to produce forecasting information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric as modified by Urtasun, to incorporate a standard deviation of velocities of at least one actor in the instance of the training data (as taught by Choi), in order to provide an optimized prediction as an aid to dangerous activities (Choi; [¶ 0015-0019]).

 Regarding claim 23, Djuric in view of Urtasun further discloses the method of claim 20, wherein the neural network is an encoder-decoder recurrent neural network (RNN) (Djuric; the NN is an implicit encoder-decoder RNN [¶ 0023 and ¶ 0053]; wherein, NN is an encoder-decoder implicitly, given the defined construction of a RNN [¶ 0053]).
Djuric as modified by Urtasun fails to disclose an encoder-decoder recurrent neural network (RNN).
However, Choi teaches the neural network is an encoder-decoder recurrent neural network (RNN) (Choi; the NN [¶ 0020-0021] is an encoder-decoder RNN [¶ 0033-0034 and ¶ 0036], as illustrated within Fig. 4).
Djuric in view of Urtasun and Choi are considered to be analogous art because they pertain to generating and/or processing data in relation with neural networking, wherein one or more computerized units are utilized in order to produce forecasting information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Djuric as modified by Urtasun, to incorporate the neural network is an encoder-decoder recurrent neural network (RNN) (as taught by Choi), in order to provide an optimized prediction as an aid to dangerous activities (Choi; [¶ 0015-0019]).





	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616